DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 6/2/22.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Claus et al. (US Pub No. 2015/0029178).
With regards to claims 1, 10 and 11, Claus et al. disclose a non-transitory computer-readable storage medium that stores instructions, an X-ray based medical imaging device comprising a computing unit, and a method for automatically generating a volume model of correction data for an X-ray based medical imaging device, the instructions, computing unit and method comprising:
recording a plurality of X-ray images (102) for a body region of a patient (138) to be examined from different positions (paragraphs [0021], referring to acquiring X-ray attenuation data/projection images (102) at a variety of view angles around a patient; paragraphs [0025]-[0026], [0033], referring to the imaging system being a CT system, wherein the X-ray source, collimator and detector ar rotated one or multiple turns around the patient and a linear positioning subsystem enables the patient to be displaced in the z-direction relative to rotation of the gantry/C-arm, thus resulting in acquiring a plurality of X-ray images (102) from different positions; Figures 1-2 and 7);
generating a first volume model (i.e. “imaged volume”/”initial volume”/”set of projection images 102” form a volume model) of the body region using the plurality of X-ray images (paragraphs [0006], [0033]; Figures 1, 3, 7);
generating a corrected volume model (i.e. 110, 116 or 188) that is free or substantially free of metal), generating the corrected volume model comprising correcting image artifacts in the first volume model using the plurality of X- ray images (paragraphs [0064]-[0067], [0019], referring to performing an image reconstruction process on the interpolated projection images (110; i.e. “plurality of X-ray images”) to generate an image volume (116; “corrected volume model”) that is free/substantially free of metal (and thus free of metal artifacts) and further referring to the use of a smoothing operator which minimizes edges and thus reduces artifacts from these image edges; paragraphs [0016], [0020], [0083], referring to the metal artifacts, and thus the interpolated images w/o metal would be corrected for image artifacts; paragraph [0038], alternatively, the smoothed/background image generated from the projection image set (102) can be viewed as a corrected volume model; Figures 1, 3, 7);
determining a contour of an artifact volume (i.e. metal volume) affected by image artifacts in the first volume model using the corrected volume model, wherein the contour of the artifact volume is defined as a volume model (i.e. 294, 128) of correction data (paragraph [0070]-[0071], [0076], referring to obtaining a difference (via subtraction block (292)) between the reprojection of the metal-free volume (“corrected volume model”) and the original projection images (102) to obtain metal images (294) which are then used to reconstruct the metal volume (128; “”volume model of correction data”, which would include an outline/contour of the metal artifact volume affected by image artifacts in the set of projection images (i.e. “first volume model”); paragraph [0041], alternatively, the tentative metal mask (184) may be viewed as corresponding to the contour of an artifact volume and defines a “volume model of correction data”; Figures 1, 3 and 7); and
storing the volume model of correction data on a data medium, outputting the volume model of correction data via an interface (162), or storing the volume model of correction data on the data medium and outputting the volume model of correction data via the interface (paragraphs [0029], [0033], [0082], referring to a display (162) being utilized to observe the reconstructed images, wherein the reconstructed images include the image volume (120) with the metal structure which includes the volume model (128); paragraphs [0027]-[0028], referring to the memory circuitry (158) which stores the image data; Figures 1-2, 7).  
With regards to claim 11, Claus et al. further comprise at least one X-ray source (132) configured to generate an X-ray beam (paragraph [0021]; Figure 2), an X-ray detector (142) configured to record the plurality of X-ray images for the body region of the patient (paragraphs [0021]-[0022]; Figure 2) and a computing unit (150; paragraph [0024]; Figure 2).
With regards to claims 2 and 12, Claus et al. disclose that the contour of the artifact volume is also determined using the plurality of X-ray images (paragraphs [0070]-[0071], referring to obtaining a difference (via subtraction block (292)) between the reprojection of the metal-free volume (“corrected volume model”) and the original projection images (102; “plurality of X-ray images”) to obtain metal images (294) which are then used to reconstruct the metal volume (128; “”volume model of correction data”, which includes the contour of the metal artifact volume).
With regards to claims 3 and 13, Claus et al. disclose that correcting the image artifacts in the first volume model comprises correcting image artifacts caused by at least one foreign body in the first volume model (paragraphs [0003], [0016], [0020], [0083], referring to the metal artifacts from metallic objects, such as tools, metal implants, screws, pins, stents (i.e. foreign bodies) in the patient, wherein the metallic objects lead to data irregularities (i.e. artifacts)).
With regards to claims 4 and 14, Claus et al. disclose that their method further comprises determining a first contour (i.e. 184 during first iteration or 294 during a first iteration) of the foreign body using the corrected volume model (i.e. 188 or 110/116), wherein the first contour of the foreign body is included in the volume model of correction data (paragraphs [0036], [0038]-[0039], [0042], [0060], note that the process in Fig. 3, which includes determining a contour (i.e. 184) is iterated until a completion criteria is met; pargraphs [0068], [0070], note that the reconstruction, which requires determining a first contour (294, 128) are iterated until a cost or completion function is satisfied); Figures 1, 3, 7).
With regards to claims 5 and 15, Claus et al. disclose that their method further comprises determining a second contour (i.e. 184 during another iteration or 294 during another iteration) within the first contour of the foreign body, the second contour being of a homogenous region (i.e. metal region would be homogenous) of the foreign body, wherein the second contour of the homogeneous region is included in the volume model of correction data (paragraphs [0036], [0038]-[0039], [0042], [0060], note that the process in Fig. 3, which includes determining a contour (i.e. 184) is iterated until a completion criteria is met, and thus a “second” contour is acquired, wherein the second contour is that of the same region of the first contour and thus would overlap and thus be “within” the first contour (note also that paragraph [0060] sets forth that the metal mask could undergo “shrinking” in one of the iterated updated steps, wherein a shrunked metal mask in a second iteration would be within the first contour associated with the metal mask in the previous iteration); pargraphs [0068], [0070], note that the reconstruction, which requires determining a contour (294, 128) are iterated until a cost or completion function is satisfied, and thus a “second” contour would be acquired during a second iteration); Figures 1, 3, 7).
With regards to claims 6 and 16, Claus et al. disclose that a contour of a medical implant is determined as the first contour (paragraph [0003], referring to the metallic object being a metal “implants”; Figures 1, 3, 7).
With regards to claims 7-8 and 17-18, Claus et al. disclose that their method further comprises forming a function of a correction depth, forming the function of the correction depth comprising using the first volume model (i.e. 102) and the corrected volume model (i.e. 188), wherein determining the contour of the artifact volume (i.e. 184) comprises comparing the function of the correction depth with a prespecified limit value (i.e. comparison thresholds), wherein the function of the correction depth in each volume element is formed from an absolute value of a difference between a value of the first volume model and a value of the corrected volume model in the volume element (paragraphs [0036]-[0045], [0059]-[0061], [0069], referring to comparing (i.e. step 190 in Fig. 3) the first volume model (102) and the corrected volume model (188) in order to obtain a tentative metal mask, wherein absolute values of differences between values of the first volume model and values of the corrected volume model are used to form the function of determining which pixels/voxels are determined as metal and which are background (i.e. “function of correction depth”) which is ultimately used to create the tentative metal mask (see paragraphs [0035]-[0037], wherein the comparison between the projection data and estimated background image is used to determine if the attenuation is larger than the local background attenuation plus some delta value (i.e. prespecified limit value) to determine if a metal object is in the imaged space and then used to derive a weight image, and thus the function of correction depth is formed from an absolute value of a difference between a value of the first volume model (102) and a value of the corrected volume model (188)); further, the metal mask is used to refine the background image, wherein if a pixel within the identified boundary region that is currently labeled as “background” exceeds the local metal threshold (given by background plus some delta), the associated label is updated to “metal”, etc.; Figures 2-7).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claus et al. in view of McNutt et al. (US Pub No. 2007/0133848).
With regards to claim 9, Claus et al. disclose a method for automatically processing a volume model of medical image data for calculating irradiation, the method comprising: 
generating, for a body region of a patient (138), a first volume model (i.e. “imaged volume”/”initial volume”/”set of projection images 102” form a volume model) and a volume model (i.e. 294, 128) of correction data (Figures 1-3, 7), the generating of the first volume model and the volume model of correction data comprising: 
recording a plurality of X-ray images (102) for the body region of the patient (138) to be examined from different positions (paragraphs [0021], referring to acquiring X-ray attenuation data/projection images (102) at a variety of view angles around a patient; paragraphs [0025]-[0026], [0033], referring to the imaging system being a CT system, wherein the X-ray source, collimator and detector area rotated one or multiple turns around the patient and a linear positioning subsystem enables the patient to be displaced in the z-direction relative to rotation of the gantry/C-arm, thus resulting in acquiring a plurality of X-ray images (102) from different positions; Figures 1-2 and 7);
generating the first volume model (i.e. “imaged volume”/”initial volume”/”set of projection images 102” form a volume model) of the body region using the plurality of X-ray images  (paragraphs [0006], [0033]; Figures 1, 3, 7);
generating a corrected volume model (i.e. 110, 116 or 188) that is free or substantially free of metal), generating the corrected volume model comprising correcting image artifacts in the first volume model using the plurality of X- ray images (paragraphs [0064]-[0067], [0019], referring to performing an image reconstruction process on the interpolated projection images (110; i.e. “plurality of X-ray images”) to generate an image volume (116; “corrected volume model”) that is free/substantially free of metal (and thus free of metal artifacts) and further referring to the use of a smoothing operator which minimizes edges and thus reduces artifacts from these image edges; paragraphs [0016], [0020], [0083], referring to the metal artifacts, and thus the interpolated images w/o metal would be corrected for image artifacts; paragraph [0038], alternatively, the smoothed/background image generated from the projection image set (102) can be viewed as a corrected volume model; Figures 1, 3, 7);
determining a contour of an artifact volume (i.e. metal volume) affected by image artifacts in the first volume model using the corrected volume model, wherein the contour of the artifact volume is defined as a volume model (i.e. 294, 128) of correction data (paragraph [0070]-[0071], [0076], referring to obtaining a difference (via subtraction block (292)) between the reprojection of the metal-free volume (“corrected volume model”) and the original projection images (102) to obtain metal images (294) which are then used to reconstruct the metal volume (128; “”volume model of correction data”, which would include an outline/contour of the metal artifact volume affected by image artifacts in the set of projection images (i.e. “first volume model”); paragraph [0041], alternatively, the tentative metal mask (184) may be viewed as corresponding to the contour of an artifact volume and defines a “volume model of correction data”; Figures 1, 3 and 7); and
storing the volume model of correction data on a data medium, outputting the volume model of correction data via an interface (162), or storing the volume model of correction data on the data medium and outputting the volume model of correction data via the interface (paragraphs [0029], [0033], [0082], referring to a display (162) being utilized to observe the reconstructed images, wherein the reconstructed images include the image volume (120) with the metal structure which includes the volume model (128); paragraphs [0027]-[0028], referring to the memory circuitry (158) which stores the image data; Figures 1-2, 7).  
applying the volume model of correction data in the first volume model (paragraph [0019], [0033], [0069], [0078], referring to adding the metal structure to the image volume in order to generate an image volume with metal structure included (120); Figures 1 and 7).
However, they do not specifically disclose that their method further comprises segmenting, in the first volume model, individual regions that each correspond to different tissue structures, wherein the applying is to calculate irradiation in the segmented regions.
McNutt et al. disclose a method of preparing a radiation therapy plan comprising automatically segmenting the image data and using the modified segmented image data to form a radiation therapy plan, wherein the use of robust and reliable automatic segmentation technique facilitates the planning process and increases patient throughput and allows for precise delivery of high radiation dose directly to the tumor while maximally sparing the surrounding healthy tissue (paragraphs [0001]-[0002], [0018]-[0021]; claim 20; Figure 1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the method of Claus et al. further comprise segmenting, in the first volume model, individual regions that each correspond to different tissue structures, wherein the applying is to calculate irradiation in the segmented regions, as taught by McNutt et al., in order to provide a radiation therapy plan that provides precise delivery of high radiation dose directly to treat a tumor while maximally sparing surrounding healthy tissue (paragraphs [0001]-[0002]).  

Response to Arguments
Applicant's arguments filed June 2, 2022 have been fully considered but they are not persuasive. 
With regards to Claus, Applicant argues that there is not an embodiment nor a proposed combination under U.S.C. 103, cited in the Office Action that includes “generating a first volume model of the body region using the plurality of X-ray images”. 
Examiner respectfully disagrees and first points to cited Figure 7 of Claus, which refers to determining a metal mask 106 (see paragraph [0064], “Turning to Fig. 7, once the metal masks 106 are determined…) and cited paragraph [0006], which refers to “An initial volume is reconstructed from the mathematically incomplete set of acquired projection images.  A three-dimensional (3D) metal mask is generated from the initial volume.  The 3D metal mask is refined.  The 3D metal mask is reprojected to generate one or more metal masks in projection space”.  Note that Figure 5 provides further detail on the embodiment set forth in cited paragraph [0006] for generating the metal masks 106, which includes reconstructing an initial volume using the projection images (102), identifying a 3D metal mask (196) through appropriate thresholding (block 254) of the initially reconstructed volume (252) and eventually reprojecting the 3D metal mask (in step 194) to obtain metal masks 106 in the projection domain (see also paragraphs [0054]-[0056] which provide further description of Figure 5, which is the embodiment described in cited paragraph [0006]).  Therefore, it is clear that in cited Figure 7, the step of determining a metal mask 106 comprises the step of generating a first volume model (i.e. “initial volume” which is reconstructed from the projection images) of the body region using the plurality of X-ray images, as set forth in the embodiment described in cited paragraph [0006] [which is further described in Figure 5 and paragraphs [0054]-[0056]].  
Applicant further argues that Claus does not disclose “generating a corrected volume model, generating the corrected volume model comprising correcting image artifacts in the first volume model using the plurality of X-ray images”, specifically noting that the corrected volume model 116 is not generated by correcting image artifacts in the uncorrected volume model (first volume model) using the plurality of X-ray images.  Rather, Applicant asserts, the corrected volume model 116 is either generated from the interpolated image data or from using the metal mask.
Examiner respectfully disagrees and first notes that the above limitation does not require that the generated first volume model itself be used to generate the corrected volume model, or, in other words, the claim does not set forth that the generated first volume model is further processed to generated the corrected volume model.  Rather, the above limitation requires that image artifacts in the first volume model are corrected “using the plurality of X-ray images”.  As seen in Figure 7, the image volume (116) is ultimately generated using the projection images (102, i.e. plurality of X-ray images).  Specifically, the projection image data (102) is interpolated based on the metal masks (108) and results in the interpolated image (110) (paragraphs [0064]-[0065]).  As set forth in paragraph [0068] “…in one implementation, based on the interpolated projection image data 110 [which is ultimately generated based on the projection images (102; i.e. plurality of X-ray images)], a 3D reconstruction (e.g., volume 116) that is free…of metal and is representative of background is generated…The reconstruction step 114 therefore generates a background image volume 116 that is free of or has reduced artifacts due to metal objects within the imaged volume…”.  Therefore, Claus does disclose generating a corrected volume model (116), generating the corrected volume model comprising correcting image artifacts in the first volume model (i.e. image volume (116) is free of the artifacts due to metal objects which are present within the first volume model (i.e. imaged volume/initial volume generated using the projection images)) using the plurality of X-ray images (i.e. projection images (102) which are ultimately used to generated the image volume (116)).  
Applicant further argues that, since Claus does not disclose the first volume and the corrected volume model, Claus also does not disclose determining a contour of an artifact volume affected by the image artifacts in the first volume model using the corrected volume model, wherein the contour of the artifact volume is defined as the volume model of correction data.  
Examiner respectfully disagrees and first refers Applicant to the above discussion as to how Claus does disclose the first volume and the corrected volume model. Examiner maintains that Claus does teach determining a contour of an artifact volume affected by image artifacts in the first volume model “using the corrected volume model” (see Figure 7 and paragraph [0070], referring to “In a variation of this approach, (denoted by the dashed arrows) the “background” (i.e., the metal-free volume 116) may be reconstructed first and reprojected (block 290).  The difference (subtraction block 292) may then be obtained between the reproduction of the metal-free volume 116 and the original projection images 102 and the resulting metal images 294 may then be used to reconstruct the metal volume 128”, wherein, as set forth in paragraph [0068], metal objects create the artifacts in the imaged volume (i.e. initial volume of original set of projection images).  The corrected volume model (116) is therefore ultimately used to determine a contour (“metal volume” 128) of an artifact volume affected by image artifacts in the first volume model.  
The claims therefore remain rejected under the previously applied prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793